COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-00618-CV
Trial Court Cause
Number:                     2009-52281
Style:                      H2O Solutions, Ltd.
                            v PM Realty Group, LP and Provident Investor Group, GP, LLC
Date motion filed*:         March 31, 2014
Type of motion:             Motion for Extension of Time
Party filing motion:        Appellant
Document to be filed:       Motion for Rehearing

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             February 28, 2014
         Number of previous extensions granted:         1
         Date Requested:                                April 15, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 15, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of

Date: April 1, 2014